Citation Nr: 0739810	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  06-19 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart disorder. 

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a lumbar spine disability.  

3.  Entitlement to an effective date earlier than February 
28, 2005 for the award of service connection for a lumbar 
spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.B. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from August 1978 to March 
1980.    

This case is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions dated in August 2005 and January 
2006 from the Department of Veterans Affairs (VA) Regional 
Office (RO), in Little Rock, Arkansas.  The August 2005 
rating decision denied entitlement to service connection for 
a heart disability and determined that new and material 
evidence had not been received to reopen the claim for 
service connection for a lumbar spine disability.  A 30 
percent rating was assigned to the residuals of a fracture of 
the right zygomatic and maxillary bones.  Service connection 
was granted for headaches and a 30 percent rating was 
assigned.  Service connection was also granted for cervical 
myalgia and a 10 percent rating was assigned.  In a January 
2006 rating decision, service connection was granted for a 
lumbar spine disability and a 10 percent rating was assigned 
form February 28, 2005.  The veteran only filed appeals as to 
the denial of service connection for the heart disability, 
and the effective date of the award of service connection and 
the disability rating assigned to the lumbar spine 
disability.    

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in August 2007.  A transcript 
of the hearing is associated with the veteran's claims 
folder.  At the August 2007 hearing, the veteran submitted 
additional evidence with a waiver to the Board and waived his 
right to have the case remanded to the RO for review of the 
additional evidence.  Therefore, the Board finds that a 
remand for the RO's initial consideration of this evidence is 
not required and the Board may proceed with the adjudication 
of this appeal.  38 C.F.R. § 20.1304(c).  

The issues of entitlement to service connection for a heart 
disorder and a higher initial disability evaluation for the 
service-connected lumbar spine disability is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The veteran served on active duty from August 1978 to 
March 1980.   

2.  On April 1, 1982, the RO received the veteran's informal 
claim for service connection for arthritis of the back.  

3.  In a May 1982 rating action, the RO denied entitlement to 
service connection for a back disability.  The veteran was 
notified of this decision in May 1982.  

4.  In June 1982, the veteran filed a notice of disagreement 
as to the May 1982 rating decision. 

5.  In June 1982, a statement of the case was issued.  The 
veteran did not file a substantive appeal for the issue of 
entitlement to service connection for a back disability.    

6.  The May 1982 rating decision is final.  

7.  On February 28, 2005, the veteran's informal claim to 
reopen the claim for service connection for a back disability 
was received at the RO. 
 
8.  In a January 2006 rating decision, the RO granted service 
connection for a lumbar spine disability and assigned a 10 
percent rating from February 28, 2005. 

9.  The RO was not in possession of any communication or 
evidence from May 1982 to February 28, 2005 that can 
reasonably be construed as a formal or informal application 
to reopen the claim for service connection for a back 
disability.     


CONCLUSION OF LAW

The criteria for an effective date prior to February 28, 2005 
for the grant of service connection for a back disability 
have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. §§ 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in a current disability was incurred in 
active service, or if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for a disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2007). 

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), the Secretary must reopen a finally disallowed claim 
when new and material evidence is presented or secured with 
respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 
(1994).

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r)(1)(ii).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151 (2007).  A "claim" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for completion.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155.

Analysis

The veteran argues that he is entitled to an effective date 
earlier than February 28, 2005.  He contends that the May 
1982 rating decision which denied entitlement to service 
connection for a back disability was not final because he had 
filed an appeal.  Review of the record shows that the veteran 
was notified of the May 1982 rating decision in May 1982.  He 
filed a notice of disagreement for the May 1982 rating 
decision in June 1982.  In June 1982, a statement of the case 
was issued.  However, review of the record reveals that the 
veteran did not file a substantive appeal for the issue of 
entitlement to service connection for a back disability.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Thus, an appeal was 
not perfected and the May 1982 rating decision became final.  
Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The veteran filed a claim to reopen the claim for service 
connection for a back disability and the claim was received 
at the RO in February 28, 2005.  The Board finds that the 
earliest possible effective date for the grant of service 
connection for a lumbar spine disability is February 28, 
2005, the date of receipt of reopened claim.  When a claim to 
reopen is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995).  
The Court of Appeals for Veterans Claims (Court) held in 
Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he 
statutory framework simply does not allow for the Board to 
reach back to the date of the original claim as a possible 
effective date for an award of service-connected benefits 
that is predicated upon a reopened claim."  Once reopened, 
that claim's effective date may not be earlier than the date 
of receipt of the application to reopen.  Nelson v. Principi, 
18 Vet. App. 407 (2004).

The Board has reviewed the record to determine whether an 
informal claim was filed between May 1982 and February 28, 
2005.  VA is required to identify and act on informal claims 
for benefits.  38 C.F.R. § 3.155(a); see Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  In determining 
whether there was an earlier claim the Board is required to 
determine all potential claims raised by the evidence, 
applying all relevant laws and regulations, regardless of 
whether the claim is specifically labeled as a claim for the 
benefit.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  However, an "informal claim must identify the 
benefit sought." Id.  An intent to apply for benefits is an 
essential element of any claim, whether formal or informal.  
Criswell v. Nicholson, 20 Vet. App. 501 (2006).  

No document was received between May 1982, when the claim was 
last finally denied, and February 28, 2005, when the request 
to reopen was received, that could be construed as an 
informal claim to reopen the claim for service connection for 
a back disability.  The record shows that during this time 
period, in September 1983, a declaration of martial status 
was received.  In March 1993, a statement from the veteran's 
representative was received and the representative notified 
the RO of the veteran's new address.  In April 2002, the 
veteran requested a copy of the claims folder.  These 
statements can be construed as informal claims because these 
statements do not indicate an intent to apply for one or more 
benefits under the laws administered by VA. 

In March 2004, the veterans VA treatment records dated from 
1993 to 2002 were received in the claims file with a 
statement by the veteran's representative.  In the statement, 
the representative asked the RO to consider the records.  The 
Board finds since there had not been a prior allowance or 
disallowance of compensation for the condition (i.e., service 
connection awarded, but disorder rated as noncompensable), VA 
records could not be accepted as an informal claim under 38 
C.F.R. § 3.157.  See also Servello, 3 Vet. App. at 199 (38 
C.F.R. § 3.157(b) provides that the date of an outpatient or 
hospital examination or admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
an informal claim for increased benefits, or an informal 
claim to reopen, with respect to disabilities for which 
service connection has been granted) (emphasis added); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because the 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim). 

Accordingly, under the applicable regulations, February 28, 
2005, the date of receipt of the claim to reopen that 
triggered the allowance, is the earliest effective date for 
the award of service connection for a back disability.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this case the 
claim is being denied because of the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).





Duty to Notify and Duty to Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in April 2005, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate the claim for service connection, as well as 
what information and evidence must be provided by the veteran 
and what information and evidence would be obtained by VA.  
The veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence that pertains to the claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Regarding Dingess notice, elements (1), (2), and (3) are not 
at issue.  Regarding elements (4) and (5), the veteran was 
provided with notice of these elements in April 2005 and 
August 2006 VCAA notice letters.  The claim was readjudicated 
in October 2006.  

The Board also notes that the claim for an earlier effective 
date is a downstream issue of the original service connection 
claim adjudicated in the August 2005 rating decision.  VA's 
General Counsel has concluded that, if, in response to notice 
of its decision on a claim for which VA has already given the 
§ 5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).  The Board finds that there is no prejudice to the 
veteran. 

The Board finds that the duty to assist has been met.  There 
is no identified relevant evidence that has not been 
accounted for.  Under the circumstances, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating the claim for an 
earlier effective date.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).


ORDER

Entitlement to an effective date prior to February 28, 2005, 
for the grant of service connection for a lumbar spine 
disability is not warranted, and the appeal is denied.  


REMAND

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The Board finds specifically that the veteran 
should be afforded a VA examination to determine the nature 
and current severity of the service-connected lumbar spine 
disability.  Another examination is necessary because there 
is evidence of worsening of the lumbar spine disability since 
the last VA examination in August 2005.  At the hearing 
before the Board in August 2007, the veteran stated that he 
has received treatment for the lumbar spine disability at the 
VA and he indicated that his back symptoms have worsened.  
Because of the evidence of worsening since the last 
examination, a new examination is needed to determine the 
severity of the lumbar spine disability.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

At the hearing before the Board in August 2007, the veteran 
stated that he had received treatment for his lumbar spine 
disability at the North Little Rock VA medical facility 
subsequent to the VA examination in August 2005.  The RO 
should obtain the VA treatment records from the VA medical 
center in North Little Rock for treatment of the lumbar spine 
disability dated from August 2005 to present.  The veteran 
also reported that he had received treatment for a heart 
disorder at the VA hospital in Roosevelt and at the VA 
medical facility in North Little Rock in the 1980's.  VA has 
a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all records 
of the veteran's treatment of the lumbar 
spine disability from the VA medical 
clinic in North Little Rock dated from 
August 2005.  

2.  The AMC/RO should obtain all records 
of the veteran's treatment of a heart 
disability from the VA hospital in 
Roosevelt dated from the 1980's to 
present, and records of the veteran's 
treatment for a heart disability from the 
VA medical clinic in North Little Rock 
from 1980 to 1993 and from August 2005.  

3.  The veteran should be afforded VA 
examination to determine the nature, 
extent, and severity of the service-
connected lumbar spine disability.  The 
veteran's VA claims folder, including all 
information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should report all current 
diagnoses.  The examiner should specify 
the range of motion in degrees of the 
thoracolumbar spine including forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The examiner should specify 
whether there is muscle spasm or guarding 
severe enough to result in abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis of the lumbar spine.  

The examiner should specify whether there 
is pain, pain on use, weakness, 
incoordination, or excess fatigability of 
the lumbar spine.  If feasible, the 
examiner should report any additional 
functional limitation of the lumbar spine 
due to these factors in terms of degrees 
of additional loss of motion.  If not 
feasible, this should be stated for the 
record together with the rationale.  If 
the veteran does not have pain or any of 
the other factors, that fact should be 
noted in the file. 

The examiner should indicate whether the 
veteran's lumbar spine disability has 
required any periods of doctor prescribed 
bed rest, and if so, the duration and 
frequency of the bedrest.  The examiner 
should describe in detail all neurologic 
manifestations of the lumbar spine 
disability, to include specifying any and 
all neurologic symptoms (e.g., neuritis, 
neuralgia, sensory loss, body part 
dysfunction, etc.). The specific nerves 
affected must be identified for the 
record.  The examiner should express an 
opinion as to whether any partial 
paralysis, neuritis or neuralgia is mild, 
moderate or severe.    

4.  Then the AMC/RO should readjudicate 
the issues on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


